Citation Nr: 1624514	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971.  The Veteran did have a second period of service from December 1972 to May 1973; however, the discharge for this period was under conditions other than honorable and the Veteran is ineligible for VA benefits for this period of service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2009, July 2009, March 2012, and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Board remanded the case for further development.  Since the requested development has not been entirely completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2016, the Veteran was afforded a videoconference hearing before the undersigned.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims must be remanded for due process and additional development.  

Following the April 2012 supplemental statement of the case (SSOC) and August 2014 statement of the case (SOC), additional relevant VA medical treatment records were associated with the record.  Additionally, in July 2015, the Board directed the RO to readjudicate the issues on appeal following the requested development, which included obtaining VA examinations, if the benefits sought on appeal are not granted to the Veteran's satisfaction.  The Veteran was afforded VA examinations in May 2016.  There was no subsequent SSOC that considered the additional evidence.  Thus, a remand is required so that the issues on appeal can be readjudicated by the RO with consideration of the additional evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37 (2015).

In March 2016, the Veteran informed the RO that he started taking insulin on March 24, 2016.  During the April 2016 hearing, the Veteran testified that he received VA treatment for his diabetes and was recently prescribed insulin.  The Veteran's current VA treatment records have not been associated with the record.  These records should be obtained on remand.

In the July 2015 remand, the Board requested a VA examination for the Veteran's PTSD and diabetes mellitus in which the examiners were asked to discuss the impact that the Veteran's service-connected conditions have on his employability.  In the May 2016 VA examinations, the examiner assessing the Veteran's PTSD merely indicated that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner assessing the Veteran's diabetes mellitus simply indicated "no" regarding the question of whether the Veteran's disability affected his ability to work.  The examiners failed to provide rationale for indicating thus and no discussion was provided as requested.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, including treatment for diabetes dated March 2016.  If these records are not available, a negative reply is required.

2.  Schedule the Veteran for VA examinations to determine the current severity of his service connected diabetes mellitus and PTSD.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent complaints, symptoms, and clinical findings in detail.

The examiner should provide an explanation in support of his or her opinions.

3.  After undertaking the above development and undertaking any necessary development that arises in the context of the TDIU claim, schedule the Veteran for a VA examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner.  

The examiner must opine, without regard to the Veteran's age or nonservice-connected disabilities, regarding the impact that his service-connected disabilities, including PTSD and diabetes mellitus, either individually or in the aggregate, have on his ability to secure or follow a substantially gainful occupation.  

A complete rationale for all opinions expressed and conclusions reached must be provided.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues of a higher rating for PTSD and diabetes mellitus and entitlement to TDIU.  If the benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  If a SSOC is issued, it must consider the relevant evidence added to the record since the April 2012 SSOC and August 2014 SOC.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


